NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0618n.06
                            Filed: October 15, 2008

                                             No. 07-6084

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


NEFT, LLC,                                                  )
                                                            )        ON APPEAL FROM THE
        Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                            )        COURT FOR THE EASTERN
                v.                                          )        DISTRICT OF TENNESSEE
                                                            )
BORDER STATES ENERGY, LLC; WILLIAM                          )
STAPLES; JAMES STAPLES; ANNETTE                             )
STAPLES; LYLE COOPER; PATRICK MARTIN;                       )
and STEVEN WALLACE,                                         )
                                                            )
        Defendants-Appellees.                               )
                                                            )
____________________________________________                )



BEFORE: CLAY and GRIFFIN, Circuit Judges; and STAFFORD, Senior District Judge.*

        GRIFFIN, Circuit Judge.

        The parties settled plaintiff’s claims for fraud, false advertising, and breaches of contract and

fiduciary duty. The terms of the settlement agreement were read into the record and accepted as a

court order. Plaintiff appeals the district court’s decisions (1) limiting the personal liability of the

individual defendants for the debt of their LLC to $20,000 each, and (2) denying its request to hold

the individual defendants and their LLC in civil contempt, even though the court determined that the

LLC had breached the settlement agreement. Because the district court correctly determined that the

        *
         The Honorable William H. Stafford, Jr., Senior United States District Judge for the Northern
District of Florida, sitting by designation.
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


individual defendants were not personally liable for the debt of their LLC beyond $20,000, the

amount of their personal guarantees, and that the LLC, through the individual defendants, took all

reasonable steps but were unable to comply with the court order, we affirm.

                                                  I.

       Plaintiff NEFT, LLC sued defendants Border States Energy, LLC (“Border States”), and its

members (the individual defendants)1, in the Eastern District of Tennessee, alleging that defendants

fraudulently induced it to finance the development and exploitation of oil wells in Kentucky. Prior

to a hearing on NEFT’s motion for injunctive relief, the parties settled their dispute and recited the

terms of the settlement agreement on the record. The agreement required that defendants “deliver

to NEFT a note signed by Border States Energy in the amount of $450,000” and “secured by

$450,000 security acceptable to NEFT . . . .” District Judge Phillips cautioned the parties that the

settlement agreement functioned as a court order, instructed them to conduct themselves in good

faith, and warned them that violating the agreement would be equivalent to violating a court order.

       When Border States failed to make its first full installment payment on the note and when

NEFT protested the adequacy of the collateral offered by Border States as security on the note, the

parties again requested the court’s assistance. At a status conference, Judge Phillips ordered a recess

and urged the parties to attempt to resolve their new disputes. The parties partially resolved their




       1
         Border States’s members included: defendants William Staples, James Staples, Annette
Staples, Lyle Cooper, and Steven Wallace. Defendant Patrick Martin’s interest in Border States was
held through BFM Partnership. Martin is a general partner of BFM Partnership.

                                                 -2-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


differences when the individual defendants agreed to personally guarantee repayment of the debt on

the note in the maximum amount of $20,000 each.2

        When Border States failed to make its second payment on the note, NEFT twice extended

the payment deadline, and the parties amended the note to include penalties for future missed

payments. Border States again, however, failed to make its second payment under the extended

deadline, as well as its third payment, and NEFT filed a motion for civil contempt and renewed its

request for injunctive relief.

        Following briefing and an evidentiary hearing on the motion, Judge Phillips determined that

Border States had breached the settlement agreement by failing to make payments in a timely fashion

and by failing to tender commercially reasonable security. He ordered Border States to immediately

pay NEFT $419,383.76 (which included past due installments of $121,848.72, penalties of

$13,000.00, and the balance remaining on the note of $284,535.04); ordered the individual

defendants to immediately pay NEFT their $20,000 personal guarantees, in the total amount of

$100,000, to be applied to the balance owed under the note; awarded NEFT its reasonable attorney

fees and costs incurred in enforcing the note; and dismissed the complaint with prejudice on the basis

that the case had been previously settled in full.

        Judge Phillips, however, declined to enter an order freezing the personal assets of the

individual defendants, on the grounds that (1) KY . REV . STAT . § 275.150(1) immunized the



        2
        Because defendants James and Annette Staples were husband and wife, they were treated
as one individual.
                                                 -3-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


individual defendants from personal liability for the debts of Border States, and (2) the settlement

agreement did not impose personal liability on the individual defendants beyond $20,000, the

amount of their personal guarantees. Judge Phillips also denied NEFT’s requests to hold Border

States and the individual defendants in contempt, explaining that although Border States had

breached the settlement agreement, it was unable to comply with the court’s order. NEFT timely

appeals.

                                                 II.

       NEFT first contends that the district court erred in limiting the personal liability of the

individual defendants on the promissory note to $20,000 each, thus preventing NEFT from collecting

payment on the balance owed by the now-dissolved Border States. NEFT relies on the following

statements to support its contention that it reserved its right to tap the personal assets of the

individual defendants if Border States failed to comply with its obligations under the note:

       MR. WAGNER [Counsel for NEFT]: This is in no way – I want to make clear for
       the record – this is in no way any admission or a waiver or a discharge of any
       argument or a claim that we are litigating here to resolve with respect to the Plaintiff
       and the Defendants.
                                                 ...

       MR. QUIST [Counsel for defendants]: [NEFT], in the event things go south, they
       can collect from whomever they want and whatever they choose.

                                                ...

       MR. WAGNER: But if the Defendants fail to perform or the Court – if the
       settlement agreement is not perfected, then this action is [s]till active on the Court’s
       docket. And I don’t want there to be any misunderstanding, that we are not waiving
       claims, we’re not discharging any liability.


                                                -4-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


        “[A] district court’s interpretation of a consent decree[3] or judgment is a matter of law subject

to de novo review, and the underlying findings of fact are reviewed for clear error.” Nat’l Ecological

Found. v. Alexander, 496 F.3d 466, 476 (6th Cir. 2007) (quoting Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 371 (6th Cir. 1998)). Therefore, to the extent that the district

court’s determination of the personal liability of the individual defendants rests on a legal

interpretation of the settlement agreement or Kentucky law governing limited liability companies,

the court’s legal conclusions are reviewed de novo. See Alexander, 496 F.3d at 476. Factual

findings, on the other hand, are “clearly erroneous when, although there may be evidence to support

it, the reviewing court, [considering] the entire evidence, is left with the definite and firm conviction

that a mistake has been committed.” United States v. Ellis, 497 F.3d 606, 611 (6th Cir. 2007)

(internal quotation omitted). “The court’s task in interpreting a consent decree is to ascertain the

intent of the parties at the time of settlement.” Alexander, 496 F.3d at 477-78 (quotation and citation

omitted).

        Border States is a limited liability company under Kentucky law. KY . REV . STAT . §

275.150(1) provides:

        [N]o member, manager, employee, or agent of a limited liability company, . . . shall
        be personally liable by reason of being a member, manager, employee, or agent of the
        limited liability company, under a judgment, decree, or order of a court, agency, or


        3
        “A consent decree is essentially a settlement agreement subject to continued judicial
policing. It is a hybrid in the law, sharing features of both a voluntary settlement agreement that
requires no judicial intervention and a final judgment order that throws the prestige of the court
behind the compromise struck by the parties.” Nat’l Ecological Found. v. Alexander, 496 F.3d 466,
477 (6th Cir. 2007) (quotations and citations omitted).
                                                  -5-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


       tribunal of any type, or in any other manner, in this or any other state, or on any other
       basis, for a debt, obligation, or liability of the limited liability company, whether
       arising in contract, tort, or otherwise.

Immunity, however, is not conferred if, “under a written operating agreement or under another

written agreement, a member or manager [] agree[s] to be obligated personally for any of the debts,

obligations, and liabilities of the limited liability company.” KY . REV . STAT . § 275.150(2).

Therefore, the individual defendants, as members of Border States, are not personally liable for its

debts under § 275.150(1) unless they agreed in writing to be personally obligated under § 275.150(2).

       Here, the individual defendants did not agree in writing to incur personal liability for the

debts of Border States under the settlement agreement. To the contrary, the individual defendants

were never parties to the settlement agreement; rather, the agreement was entered into by NEFT and

Border States. Central to this conclusion is the agreement’s unambiguous requirement that

defendants “deliver to NEFT a note signed by Border States Energy in the amount of $450,000.”

(Emphasis added.) The agreement did not require that any individual defendant execute the note,

nor did any defendant sign the note in an individual capacity.

       Although the agreement imposed various obligations upon the individual defendants –

delivery of the note and its security, and a promise not to dissipate the assets of Border States –

those duties were assumed by the individual defendants on behalf of and for the benefit of Border

States, a business entity which cannot act on its own. See Union Pac. Coal Co. v. United States, 173

F. 737, 745 (8th Cir. 1909) (“[A] corporation can act only by an agent . . . .”). In accordance with

the unambiguous language of KY . REV . STAT . § 275.150(2), which requires a written agreement to


                                                 -6-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


eviscerate the shield of immunity conferred by § 275.150(2), mere conduct undertaken by individuals

on behalf of an LLC does not transform the debts of the LLC into personal debts. Notably, the

individual defendants made no promises, other than their written guarantees limiting their personal

liability to $20,000 each, to secure the note with their personal collateral or to refrain from

dissipating their personal assets.

        Had NEFT believed that the individual defendants were personally obligated to repay the

note, it would not have accepted the $20,000 personal guarantees from each individual defendant.

Not only are “personal guarantees” implicitly superfluous if a defendant is already “personally

obligated” to repay a debt, but the total amount of the personal guarantees pledged by the individual

defendants – $100,000 – constituted a mere fraction of the more than $450,000 balance owed on the

note.

        NEFT’s awareness of potential personal assets, coupled with its deliberate choice not to insist

that the individual defendants pledge those assets as security on the note, demonstrate that NEFT

understood that the maximum personal exposure of each individual defendant was $20,000.4

Consistent with that conclusion, counsel for defendants emphasized that defendants intended that

the settlement agreement impose obligations on business entities – NEFT and Border States; the




        4
         Counsel for NEFT acknowledged that “either the Defendants themselves or their spouses
or families do, in fact, own real estate in which there is equity available” and that Defendant Martin
“mortgaged his real property for 1.5 million dollars in cash” and “has a very large sum of cash.”
                                                 -7-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


agreement did not permit NEFT to encumber the personal assets of the individual defendants in the

event that Border States defaulted on the note.5

       Numerous statements by NEFT’s counsel in the proceedings below confirm that NEFT

recognized that the maximum amount it could collect from the personal assets of each individual

defendant was $20,000:

       MR. WAGNER: Your Honor, each of the individual Defendants, and that includes
       the Staples as one unit, husband and wife, and the other Defendants individually,
       have agreed to personally guarantee the note at issue to a maximum of $20,000 each,
       and that would be joint and several with respect to the note.

(Emphasis added.)

       When asked by Judge Phillips whether he understood that an individual defendant who paid

the $20,000 personal guarantee would be discharged from further liability on the note, NEFT’s

counsel confirmed:

       MR. WAGNER: I do understand that there is a maximum on the amount due. I
       don’t necessarily agree with the notion that he would be, quote/unquote discharged.
       I don’t know for – taking Mr. Cooper as an example, that him satisfying anything
       under those terms at this point in time, with the status of the matter as it is right now,
       that he would necessarily be entitled to a, quote/unquote, discharge at that. But I
       agree that it is the contemplation here that the personal guarantees of the individuals
       for the note would not result in any individual being sought after for any more than
       $20,000.

(Emphasis added.)



       5
          Counsel for defendants stated that “we endeavored to resolve this as a business arrangement
. . . between corporations,” that defendants “were thinking corporately” when offering security on
the note, and that his “clients, of course, are trying to do what’s right, but individually was not part
of it.”
                                                 -8-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


       Later, NEFT’s counsel again verified:

       THE COURT: So the maximum exposure of any unit will be $20,000; is that
       correct?

       MR. WAGNER: Yes.

Near the end of the status conference, NEFT’s counsel repeated: “And as Mr. Quist has mentioned

a couple times, if things go south, the most that we can collect against any individual is up to a

maximum amount of $20,000 under the note.” (Emphasis added.)

       At the evidentiary hearing on the motion for contempt, NEFT’s counsel conceded:

       [T]he plaintiff doesn’t claim that any of the individual defendants are liable under the
       note. They are not signatories. We can’t compel Lyle Cooper to make a payment
       under a note to which he is not a signatory, unless under the personal guarantee.

       NEFT, through its counsel, therefore acknowledged at least six times before the district court

that the maximum amount it could collect from each individual defendant was $20,000, the amount

of each defendant’s personal guarantee. Indeed, the written language of each personal guarantee

unambiguously stated that “[t]he Guarantor guarantees payment of the promissory note in an amount

not to exceed $20,000.” (Emphasis added.)

       Although NEFT’s counsel stated that NEFT’s acceptance of the personal guarantees did not

“waive” or “discharge” its claims against defendants, and defendants’ counsel commented that “in

the event things go south, [NEFT] can collect from whomever they want and whatever they choose,”

NEFT’s reliance on these remarks is misplaced for three reasons. First, NEFT fails to explain the

unambiguous language in the written personal guarantees and the numerous remarks it made

conceding that the personal liability of each individual defendant could not exceed $20,000. We

                                                -9-
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


have stated that “[t]he evidence must be viewed in the light most likely to support the district court’s

decision” and that “where there are two permissible views of the evidence[,] the district court’s

conclusions cannot be clearly erroneous.” Ellis, 497 F.3d at 611 (internal quotation marks and

citations omitted).

       Second, even assuming for the sake of argument that NEFT did preserve its right to pursue

payment from the individual defendants beyond the amounts of their personal guarantees, such

preservation was futile because the applicable law does not recognize the right. KY . REV . STAT . §

275.150(1) does not permit NEFT to recover from the individual defendants beyond the amounts of

their personal guarantees because it confers immunity upon them for the debts of their LLC. NEFT

does not contend that the individual defendants signed a written agreement under KY . REV . STAT .

§ 275.150(2), excepting them from the immunity conferred by § 275.150(1) and obligating them to

answer personally for the debts of Border States. In fact, the only written agreements signed by the

individual defendants were the personal guarantees, which capped personal liability at $20,000 per

individual defendant.

       Third, the comment by defendants’ counsel that “in the event things go south, [NEFT] can

collect from whomever they want and whatever they choose” related to the stipulation that each

individual defendant’s liability on the note was joint and several, “up to a maximum of $20,000 per

individual” and that “there is no order of priority with respect to the individuals.” Defense counsel’s

comment cannot reasonably be interpreted as a gratuitous offer to broaden his clients’ personal

liabilities beyond the amount of their $20,000 personal guarantees.


                                                 - 10 -
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


                                                III.

       NEFT also contends that the district court erred in denying its request to hold the individual

defendants and Border States in civil contempt, even though the court determined that Border States

had breached the settlement agreement. Specifically, NEFT asserts that the court incorrectly

concluded that defendants were unable to comply with its order. In support of that contention, NEFT

makes three arguments:

       (1) The district court applied an incorrect legal standard. Specifically, the court asked

whether defendants had attempted to comply with the court’s order in “good faith,” not whether

defendants “took all reasonable steps within their power to comply with the Court’s order.”

       (2) Defendants have not demonstrated that they have taken all reasonable steps within their

power to comply with the settlement agreement/court order.

       (3) Only two individual defendants argued that their efforts to comply with the settlement

agreement/court order were in good faith; the conduct of the two individual defendants cannot be

ascribed to all defendants.

       A district court’s decision on a motion for civil contempt “is within the sound discretion of

the trial court and thus is reviewed only for an abuse of discretion.” Elec. Workers Pension Trust

Fund of Local Union #58 v. Gary’s Elec. Serv. Co., 340 F.3d 373, 378 (6th Cir. 2003) (citation

omitted). A district court abuses its discretion when “we are left with the definite and firm

conviction that its conclusion was a clear error of judgment.” Days Inn Worldwide Inc. v. Patel, 445

F.3d 899, 906 (6th Cir. 2006) (citation omitted). The district court’s decision must be afforded


                                               - 11 -
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


“great deference,” and “it will be disturbed only if the district court relied upon clearly erroneous

findings of fact, improperly applied governing law, or used an erroneous legal standard.” Elec.

Workers, 340 F.3d at 378 (citation omitted).

       To justify holding a litigant in civil contempt, the moving party must establish, by clear and

convincing evidence, a prima facie case that the non-moving party “violated a definite and specific

order of the court requiring [it] to perform or refrain from performing a particular act or acts with

knowledge of the court’s order.” Id. (citation omitted). Once the movant has established the prima

facie case for civil contempt, the burden shifts to the alleged contemnor to produce evidence showing

that it was presently unable to comply with the court’s order. Id. (citing United States v. Rylander,

460 U.S. 752, 757 (1983)). To satisfy this burden, “a defendant must show categorically and in

detail why [it] is unable to comply with the court’s order.” Elec. Workers, 340 F.3d at 379 (citation

omitted). Good faith is not a defense for failure to comply with a court order, see Peppers v. Barry,

873 F.2d 967, 968-69 (6th Cir. 1989); rather, the proper inquiry is “whether the defendants took all

reasonable steps within their power to comply with the court’s order.” Elec. Workers, 340 F.3d at

379 (quoting Peppers, 873 F.2d at 969).

       NEFT’s first contention that the district court incorrectly asked whether defendants had

attempted to comply with the court’s order in “good faith,” instead of assessing whether defendants

“took all reasonable steps within their power to comply with the Court’s order,” is without merit for

two reasons. First, the district court set forth the correct standard in its opinion: “The standard is

whether the defendants took all reasonable steps within their power to comply with the court’s order.


                                                - 12 -
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


Peppers v. Barry, 873 [F].3d 967 (6th Cir. 1989).” Immediately after it articulated the correct

standard, the district court then assessed the facts under the standard.

       Second, although the district court did find that defendants acted in “good faith,” it had a

legitimate reason for doing so. At the hearing in which the parties recited their agreement on the

record, NEFT’s counsel insisted that defendants conduct themselves in good faith. Obliging

counsel’s request, Judge Phillips admonished defendants: “If you’re going to enter into this

agreement, you must do so in good faith, because if you act in bad faith and you intentionally violate

the agreement, you don’t want to come back and see me.” (Emphasis added.) Thus, Judge Phillips

specifically ordered, at NEFT’s request, that the parties conduct themselves in “good faith.” As a

part of the court’s order, therefore, the duty of “good faith” commingled with the common law

obligation that defendants take all reasonable steps within their power to comply with the order.

Thus, the district court did not apply an incorrect standard of law when assessing the merits of

NEFT’s request for civil contempt and properly considered whether defendants conducted

themselves in good faith.

       Next, NEFT contends that the district court erred in finding that defendants took all

reasonable steps to comply with its order. Specifically, NEFT asserts that defendants’ continued

efforts to recruit new investors and develop the oil fields, rather than liquidate the assets of Border

States, were simply continuations of their “fraudulent scheme.” The district court found that

defendants took all reasonable steps to comply with its order because Border States offered all its

assets as collateral on the note and attempted to make the required installment payments “by utilizing


                                                - 13 -
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


the only resource that [it] had, the development of the Kentucky oil wells.” The court further found

that the individual defendants “expended their personal funds, bartered services, and spent time to

meet the terms of the settlement agreement” and that “NEFT has pointed to no alternative assets,

other than the individual defendants’ personal assets, that it would accept as collateral.”

       We conclude that the district court did not abuse its discretion in finding that defendants were

unable to comply with its order. We agree with the district court that “NEFT understood the risks

of entering into an oil well development project and the speculative nature of an investment in oil

wells.” Had defendants made no further attempts to develop the oil wells, NEFT might have faulted

defendants for liquidating Border States’s assets, which both parties agree were insufficient to honor

Border States’s repayment obligations under the note and which NEFT refused to accept as security.

Further, the district court’s conclusion that defendants took all reasonable steps within their power

to comply with its order is amply supported by the record.

       Finally, NEFT contends that the district court erred in finding that all individual defendants

were unable to comply with its order on the basis of testimony from only two of the defendants.

That contention is without merit because it incorrectly assumes that the district court found that all

defendants – Border States and the individual defendants – had violated its order. However, Judge

Phillips properly determined that only Border States, the sole signatory on the promissory note and

the sole debtor, not the individual defendants, had violated his order by breaching the settlement

agreement. Consistent with that finding, Judge Phillips properly shifted the burden “to [Border

States] to prove ‘categorically and in detail’ that it was unable to comply with the court’s order.”


                                                - 14 -
No. 07-6084
NEFT, LLC v. Border States Energy, LLC


(Emphasis added.)     Border States, through the testimony of defendants Wallace and Cooper,

sufficiently established that it was unable to comply with the order of the district court.

                                                 IV.

       Because the district court correctly determined that the individual defendants were not

personally liable for Border States’s debts beyond $20,000, the amount of their personal guarantees,

and that defendants took all reasonable steps but were unable to comply with the order of the district

court, we affirm.




                                                - 15 -